—Order, Supreme Court, Bronx County (Joseph Giamboi, J.), entered March 27, 2001, which, to the extent appealed from, denied defendant Gennarino Padula’s motion to dismiss the complaint as against him for lack of jurisdiction, unanimously affirmed, without costs.
The jurisdictional affirmative defense contained in defendant Padula’s answer was premised upon plaintiffs’ failure to comply with CPLR article 3 “relative to the filing of the summons, verified complaint and proof of service.” His motion to dismiss for lack of jurisdiction, on the other hand, asserted that personal jurisdiction had not been obtained over him in accordance with New York’s long-arm statute. Inasmuch as the ground for Padula’s motion could not have been fairly gathered from his pleading, it was waived (see, Wiesener v Avis Rent-A-Car, 182 AD2d 372). Concur—Andrias, J.P., Sullivan, Wallach, Rubin and Gonzalez, JJ.